J-A02028-16


                                  2016 PA Super 227

DAWN L. RAINES                                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

JOHNNY M. RAINES

                            Appellee                    No. 1107 MDA 2015


                  Appeal from the Order Entered May 27, 2015
                  In the Court of Common Pleas of York County
                     Civil Division at No: 2010-FC-000686-15


BEFORE: PANELLA, STABILE, and FITZGERALD,* JJ.

OPINION BY STABILE, J.:                               FILED OCTOBER 20, 2016

        Appellant, Dawn L. Raines (“Wife”), appeals from the May 27, 2015

order of the Court of Common Pleas of York County (“lower court”), which

granted the petition for special relief filed by Appellee, Johnny M. Raines

(“Husband”). After careful review, we affirm.

        The marriage in this case took place on May 6, 2006.      Shortly after

their nuptials, Wife and Husband purchased a house located in Pasadena,

Maryland despite the fact that both were already homeowners at the time of

the marriage.1 Later, in August of 2009, the couple bought a home located

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Husband sold his single-family residence upon his marriage to Wife. Wife,
on the other hand, retained her premarital home throughout the entirety of
the relationship.
A02028-16



in Glen Rock, Pennsylvania. Wife and Husband subsequently moved into the

Pennsylvania residence and used their house in Maryland as a rental

property. The two continued to live together as wife and husband until April

2, 2010, when Wife moved out of the marital residence.

       Wife filed for divorce on April 13, 2010. Two years later, on April 12,

2012, Husband filed an affidavit under 23 Pa.C.S.A. § 3301(d).2            In her

counter-affidavit, filed April 27, 2012, Wife did not contest entry of a divorce

decree.    The lower court then appointed a master to hear the parties’

economic claims and determine an equitable distribution of the marital

estate.3 The master held seven days of hearings between May and August
____________________________________________


2
    That section reads as follows:

       (d) Irretrievable breakdown.--

             (1) The court may grant a divorce where a complaint has
       been filed alleging that the marriage is irretrievably broken and
       an affidavit has been filed alleging that the parties have lived
       separate and apart for a period of at least two years and that the
       marriage is irretrievably broken and the defendant either:

                    (i) Does not deny the allegations set forth in the
              affidavit.

                     (ii) Denies one or more of the allegations set forth in
              the affidavit but, after notice and hearing, the court
              determines that the parties have lived separate and apart
              for a period of at least two years and that the marriage is
              irretrievably broken.

23 Pa.C.S.A. § 3301(d).
3
 In this case, the lower court appointed the master twice: first on May 9,
2012 and again on October 11, 2012. The master terminated his first
(Footnote Continued Next Page)


                                           -2-
A02028-16



of 2013, during which time both parties presented testimony and evidence

for the master’s consideration.                  The master issued his Report and

Recommendation on January 8, 2014 and filed it with the lower court on the

same date.      Although the report recommended that Husband retain the

Pennsylvania and Maryland properties, it nonetheless suggested that Wife

receive sixty-six percent of the marital estate.                To achieve such a

distribution, the report proposed that Husband pay Wife a “cash adjustment”

in the amount of $137,902.4 With regard to the cash adjustment, the report

provided as follows:

      If any part of the cash adjustment remains unpaid as of the
      ninety-first day after entry of a final order of equitable
      distribution in this matter, then the unpaid principal balance
      should accrue interest at the legal rate of six percent per annum
      until the cash adjustment has been paid in full.

Report and Recommendation of the Master, 1/8/14, at 67. The lower court

entered its order confirming the Report and Recommendation, including the

equitable distribution scheme, on July 10, 2014.

      Husband did not pay within ninety days.                In response, Wife filed

several petitions seeking, inter alia, an order finding Husband in contempt

and the entry of a judgment against Husband for the cash adjustment. At
                       _______________________
(Footnote Continued)

appointment, sua sponte, after realizing that the wife and husband had
failed to complete discovery.
4
 The master found that Husband had incurred unnecessary attorney’s fees
because of Wife’s “obdurate behavior” and reduced the cash adjustment by
$3,826. The net amount payable to Wife was therefore $134,076.



                                            -3-
A02028-16



the subsequent hearing on Wife’s petitions, Husband testified that he could

not refinance either property and was attempting to sell the Maryland

residence to raise the money needed to pay Wife. He further testified as to

the extensive renovations and repairs he had performed in order to market

the home. The lower court thereafter declined to find Husband in contempt

and likewise refused to enter a judgment.

       The sale of the Maryland property closed on February 20, 2015. In her

settlement statement to Husband, Wife included two amounts for interest

that had accrued on the cash adjustment: one pursuant to the ninety-day

provision found in the master’s report and the other for “PA statutory

interest.”    The former sum totaled $3,063 while the latter came to

approximately $5,138. To ensure that the sale closed, Husband paid both

amounts and informed Wife’s counsel that he did so under protest. Husband

then filed a petition for special relief on March 4, 2015, seeking repayment

of the “PA statutory interest.”5 After a brief hearing and the submission of

briefs on the matter, the lower court granted Husband’s petition on May 27,

2015 and ordered Wife to repay the money she had received as “statutory

interest.” This timely appeal followed.



____________________________________________


5
  Husband conceded that Wife was entitled to $3,063 in interest because he
had not paid the cash adjustment within ninety days of the order confirming
the master’s report.




                                           -4-
A02028-16



       On appeal, Wife purports to raise two questions for our review. See

Wife’s Brief at 2-3. However, close examination of her arguments reveals

that the sole issue before us is whether 42 Pa.C.S.A. § 8101, which provides

for post-judgment interest, automatically applies to sums awarded as part of

an equitable distribution.6 We conclude that it does not.

       Ordinarily, this Court reviews an order granting special relief for an

abuse of discretion. See, e.g., Johnson v. Johnson, 864 A.2d 1224, 1229

(Pa. Super. 2004); Geraghty v. Geraghty, 600 A.2d 1261, 1263 (Pa.

Super. 1991). However, where, as here, an appeal presents a question of

law, our standard of review is de novo and our scope of review plenary.

A.S. v. I.S., 130 A.3d 763, 768 (Pa. 2015).

       We begin by considering the pertinent provisions of the statutes

implicated in the present appeal:

       (a) General rule.--Upon the request of either party in an
       action for divorce or annulment, the court shall equitably divide,
       distribute or assign, in kind or otherwise, the marital property
       between the parties without regard to marital misconduct in such
       percentages and in such manner as the court deems just after
       considering all relevant factors. The court may consider each
       marital asset or group of assets independently and apply a
       different percentage to each marital asset or group of assets.


____________________________________________


6
  In her brief, Wife queried whether the lower court should have awarded her
“punitive interest . . . as written into the Report and Recommendation of the
Divorce Master.” Wife’s Brief at 2. The record reveals that Husband paid
the interest required by the master’s report and that he did not seek its
return. The lower court did not deprive Wife of this interest.



                                           -5-
A02028-16



23 Pa.C.S.A. § 3502(a).       The entitlement to post-judgment interest is

established as follows:

      Except as otherwise provided by another statute, a judgment for
      a specific sum of money shall bear interest at the lawful rate
      from the date of the verdict or award, or from the date of the
      judgment, if the judgment is not entered upon a verdict or
      award.

42 Pa.C.S.A. § 8101. We have previously stated that the purpose of post-

judgment interest is “to compensate a successful plaintiff for the time

between his entitlement to damages and the actual payment of those

damages by the defendant.” Lockley v. CSX Transp. Inc., 66 A.3d 322,

327 (Pa. Super. 2013) (citations omitted); see also Hutchison ex rel.

Hutchison v. Luddy, 946 A.2d 744, 752 (Pa. Super. 2008).               Interest,

moreover, discourages frivolous appeals and “minimiz[es] the necessity for

court-supervised execution upon judgments.” Lockley, 66 A.3d at 327.

      Prior decisions of this Court have clarified that § 8101 in fact applies to

awards made in the context of divorce proceedings. See, e.g., Kennedy v.

Kennedy, 865 A.2d 878, 886 (Pa. Super. 2004) (holding that § 8101

entitled wife to receive interest from the date of an arbitration award),

appeal denied 890 A.2d 1059 (Pa. 2005); Osial v. Cook, 803 A.2d 209, 215

(Pa. Super. 2002) (holding that the right to judgment interest under § 8101

applies in divorce proceedings); Musko v. Musko, 714 A.2d 1076, 1078-79

(Pa. Super. 1998) (same).         The present case, however, is factually

distinguishable from this case precedent.     In Musko and Osial, the lower



                                      -6-
A02028-16



courts had entered the awards as judgments.       See Musko, 714 A.2d at

1077; Osial, 803 A.2d at 212. Here, the lower court expressly refused to

enter a judgment against Husband.     Furthermore, the parties in Kennedy

made agreements outside of court as to how the wife’s share of the marital

assets was to be determined as well as how husband would pay the amount

owed to wife.     Kennedy, 865 A.2d at 880, 885-86.          In contrast to

Kennedy, the cash adjustment in this case was the result of a court-ordered

equitable distribution. Thus, the present appeal raises a question we did not

need to address in our prior cases: whether an equitable distribution award

accrues interest pursuant to § 8101 regardless of whether a judgment has

been entered.

     Wife urges that she was entitled to statutory interest on the cash

adjustment from the date of the lower court’s order confirming the master’s

report and recommendation.      Wife’s Brief at 16.   In other words, Wife

contends that the order was a judgment for purposes of § 8101.           We

disagree.

     The plain language of § 8101 provides that “a judgment . . . shall

bear interest[.]” The statute does not operate to confer interest upon mere

verdicts or awards.   As stated above, the lower court, on July 10, 2014,

entered an order confirming the master’s report and recommendation. An

order and a judgment are not necessarily the same thing. See 42 Pa.C.S.A.

§ 102 (stating that orders include judgments); see also 1 A.C. Freeman, A

Treatise of the Law of Judgments § 19, at 28 (Edward W. Tuttle ed., 5th ed.

                                    -7-
A02028-16



1925) (“While an order may under some circumstances amount to a

judgment, they must be distinguished[.]”). A judgment is “[a] court’s final

determination of the rights and obligations of the parties in a case.” Black’s

Law Dictionary (10th ed. 2014); see also Lance v. Mann, 60 A.2d 35, 36

(Pa. 1948) (“It is elementary that judgment settles everything involved in

the right to recover, not only all matters that were raised, but those which

might have been raised.”).

      If a judgment is a “final determination,” it logically follows that a ruling

on a preliminary or collateral matter cannot be a judgment and is an order.

Here, neither party contested entry of a divorce decree.          The lone task

submitted to the master was the determination of an equitable distribution.

Thus, in confirming the master’s report, the lower court merely ruled on an

ancillary issue.     See Pa.R.C.P. 1920.51(a)(2)(ii) (“The master may be

appointed to hear ancillary economic claims prior to the entry of a divorce

decree if grounds for divorce have been established.”) (emphasis added).

Because there was no judgment entered in this case, Wife’s argument

necessarily fails.

      Parenthetically, we also note that adopting Wife’s position would

render certain portions of 23 Pa.C.S.A. § 3502 a nullity:

      (e) Powers of the court.-- If, at any time, a party has failed to
      comply with an order of equitable distribution, as provided for in
      this chapter or with the terms of an agreement as entered into
      between the parties, after hearing, the court may, in addition to
      any other remedy available under this part, in order to effect
      compliance with its order:


                                      -8-
A02028-16


            (1) enter judgment;

            ...

            (3) award interest on unpaid installments[.]


23 Pa.C.S.A. § 3502(e)(1), (3).      If an order confirming an equitable

distribution scheme is equivalent to a judgment, there would be no need for

§ 3502(e)(1) to authorize the entry of a judgment. Likewise, if, as urged by

Wife, equitable distribution awards accrue interest automatically pursuant to

§ 8101, the provision empowering courts to “award interest” would be

superfluous. We cannot, and do not, presume that the legislature intended

portions of § 3502 to be without effect. See 1 Pa.C.S.A. § 1922.

     Order affirmed.

 Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2016




                                    -9-